Citation Nr: 0837388	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 2000 to 
April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the veteran's 
claim for service connection for vertigo.

In his substantive appeal, the veteran requested a personal 
hearing at a local VA office before a Member of the Board.  
In March 2008, the appellant was sent a letter notifying him 
that he was scheduled to appear for a Board hearing in April 
2008.  He did not report for this hearing and has provided no 
explanation for his failure to report.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for vertigo that he 
contends is the result of his active military service.  
Specifically, he claims that while serving aboard the U.S.S. 
Saipan during deployment in Iraq, he was two to three feet 
away from a grenade that exploded in a sleeping area.  (See 
VAMC reports February and March 2006; VA examination report, 
March 2005.)  He claims that as a result of the explosion, he 
experienced "brain trauma," which in turn resulted in 
chronic dizziness.  (See V.F.W. brief, October 2008.)

As an initial matter, the Board notes that the veteran's 
August 2000 service enlistment examination report reveals no 
indication of past or present vertigo.  A July 2002 treatment 
note, during which the veteran took a medical questionnaire 
for respirator use, indicates that he had no history of 
fainting.  Similarly, his service treatment records, dated 
August 2000 to April 2005, contain no evidence that the 
veteran complained of, or was treated for any type of injury 
as a result of an explosion, or that he ever reported being 
involved in an explosion.  

During a May 2006 hearing at the Cleveland, Ohio, RO, the 
veteran testified that he first reported having dizziness one 
month after the alleged explosion, after returning to base; 
he also claimed that he received a diagnosis of benign 
positional vertigo at that time.  A May 2003 post-deployment 
health assessment report reveals that the veteran 
specifically denied having, or previously experiencing any 
dizziness, fainting or light-headedness while on deployment.  
He again denied having such problems in a second post-
deployment health assessment performed in October 2003.  (See 
post-deployment health assessment, October 2003.)  However, 
an April 2004 service treatment note indicates that the 
veteran was seen for chronic wrist pain subsequent to a 
fracture, and complaints of having passed out the previous 
week.  He was diagnosed with syncope (fainting), and was told 
to return in one week.  The treating physician did not 
indicate that the veteran complained of dizziness, nor did he 
diagnose vertigo or provide an etiology for the syncopatic 
episode.  

Most significantly, in a January 2005 "Report of Medical 
History" report, completed at service separation, the 
veteran indicated that he had or had previously experienced 
dizziness or fainting spells.  In the accompanying January 
2005 medical examination report, under "comments," the 
examining physician noted "migraines and dizziness 
responsive to treatment ...."  (Separation medical examination 
report, January 2005.)  The complete comment is illegible.

The United States Court of Appeals for Veterans Claims has 
held that VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The Board notes that the veteran underwent a VA examination 
in March 2005, at which time he was also evaluated as part of 
a claim for service connection for migraine headaches.  The 
veteran reported that his migraine headaches began "long 
before" he developed vertigo, but said that he later noticed 
having dizziness associated with the headaches.  (See QTC 
examination report, March 2005.)  He reported experiencing 
vertigo up to three times per week, and also claimed to have 
occasional, concomitant black-outs.  The examining physician 
(who also performed a neurological examination of the 
veteran's cranial nerves, and upper and lower extremities) 
diagnosed migraine headaches, but did not diagnose vertigo, 
as he stated that there was no pathology from which to render 
a diagnosis.  He also did not indicate whether the veteran's 
subjective complaints of dizziness were related to his 
migraine headaches.  The veteran was subsequently service-
connected for migraine headaches in a May 2005 rating 
decision, with a non-compensable evaluation, effective April 
16, 2005.

The claims folder also contains the veteran's post-service VA 
medical center (VAMC) treatment notes from June 2005 through 
October 2006.  These records reveal that the veteran was 
diagnosed with vertigo in June 2005, and was later diagnosed 
with syncope in February 2006.  The VAMC records also 
indicate that the medical professional who treated the 
veteran requested that he have a consultation with a 
neurologist, but there is no indication that this was ever 
approved/performed.

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  In this case, although injuries 
sustained during an explosion are not documented in service, 
the veteran was noted to have had dizziness during his 
separation examination, and was diagnosed with vertigo 
shortly after discharge.  He has also alleged a continuity of 
symptomatology since service.  Therefore, the Board finds 
that another VA examination is necessary to attempt to 
clarify whether the veteran currently has vertigo, and if so, 
whether it is etiologically related to his military service.  
See 38 U.S.C.A. § 5103A(d) (West 2002); see also Charles v. 
Principi, 16 Vet. App. 370 (2002) (medical examination 
necessary when record includes diagnosis of claimed condition 
and lay description of continuity of symptoms that are 
capable of lay observation).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination with a 
neurologist to determine if the veteran 
currently has vertigo, and if so, whether 
it is related to his military service.  
Any tests deemed necessary should be 
conducted, and all clinical findings 
should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination, and the examiner 
must note that the claims folder has been 
reviewed.  If the examiner finds that the 
veteran currently has vertigo, he/she 
should indicate whether it is at least as 
likely as not that the disability has been 
a chronic or continuous problem since 
service, or is otherwise related to 
service.  The examiner should also discuss 
the relationship, if any, between the 
vertigo and the veteran's service-
connected migraine headaches.  Any and all 
opinions must be accompanied by a complete 
rationale.

The examiner is also advised that the term 
"at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs 
against the claim.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if necessary, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




